        Case 1:18-cv-01302-DAD-JLT Document 41 Filed 12/07/20 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   NICKIE CROSS,                                         Case No.: 1:18-CV-01302-DAD-JLT
12                  Plaintiff,                             ORDER DENYING EX PARTE REQUEST TO
13          v.                                             AMEND THE CASE SCHEDULE AND TO
                                                           COMPEL THE PLAINTIFF TO SUBMIT TO AN
14   CALIFORNIA DEPARTMENT OF FOOD                         INDEPENDENT MENTAL HEALTH
     AND AGRICULTURE, et al.,                              EXAMINATION
15                                                         (Doc. 38)
16                  Defendants.

17
18          The defendants filed an ex parte request to amend the case schedule and to compel the

19   plaintiff to submit to an independent mental health examination. (Doc. 38) Failing to appreciate the

20   latter issue, the Court ordered the plaintiff to respond (Doc. 39), and she has done so (Doc. 40).

21   After a more careful review of the ex parte request, the Court finds there is no basis upon which it

22   can conclude that the motion should proceed without a properly noticed motion.

23          The rationale for the case schedule amendment is two-fold: to obtain medical records that

24   were due on November 30, 2020 and to allow the mental health examination—which has not been

25   agreed to by the plaintiff nor ordered by the Court—to occur. When the ex parte request was filed,

26   the medical records were not overdue and by now, may very well have already been received.

27   Thus, the remaining issues are whether the examination should be permitted and whether the case

28   schedule should be amended to allow for it. Due to the intricate issues at stake, the plaintiff should


                                                       1
        Case 1:18-cv-01302-DAD-JLT Document 41 Filed 12/07/20 Page 2 of 2


1    have sufficient notice of the motion and sufficient time to fully respond. Thus, the ex parte request

2    is DENIED. The defense may refile a timely and properly noticed motion on the outstanding

3    issues.

4
5    IT IS SO ORDERED.

6       Dated:     December 7, 2020                            /s/ Jennifer L. Thurston
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       2
